Title: From George Washington to Jedediah Huntington, 19 March 1782
From: Washington, George
To: Huntington, Jedediah


                        
                            Dear Sir
                            Philadelphia March 19th 1782
                        
                        I have been duly favored with your several Letters of the 9th & 18th of Febry and 8th of March—I am
                            much obliged by the particular information you have communicated in them; it is from such reports alone, I can be enabled
                            at present to form any judgment, of the force which may be calculated upon, for the Campaign.
                        If you judge it necessary, that the Officers, who are on the Committee for setting the accounts of the
                            Connecticut Line, should remain in the State after the 10th of April; you are at liberty to retain them. You will also be
                            pleased to direct two Officers to be stationed at the places you mention for the purpose of mustering &
                            superintending the Recruits—Was I not fully convinced of your zeal for promoting this service; I should reiterate, in the
                            strongest language, all my wishes, anxieties & expectations on that subject—but I will confide in your ardor, &
                            activity in doing every thing that is possible to be done, to have the Recruits obtained, collected, & forwarded
                            as soon as possible. I am Dear Sir With great regd & esteem.

                    